Title: From Thomas Jefferson to Catharine Greene, 25 April 1792
From: Jefferson, Thomas
To: Greene, Catherine


          
            Apr. 25. 92.
          
          Mr. Jefferson presents his most respectful compliments to Mrs. Greene, and will with great pleasure write to Mr. Morris, on the subject of her son’s return, forwarding her letter at the same time. He thinks Mrs. Greene concluded that he should return by the way of  London. If he is mistaken she will be so good as to correct him, as his letter to Mr. Morris will otherwise be on that supposition.
        